Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 8/4/2021, area acknowledged.  Claims 17-36 are pending.  

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Response to Arguments
	Applicant argues that claim 17-29 are not obvious over the cited references because the formulation of Curtis would materially change the characteristics of applicant’s invention.  See Reply at page 8.  The basis of this argument is that claim 17 use the transitional phrase “consisting essentially of” which “limits the scope of a claim to the specified materials or steps and ‘those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.”  Reply at page 7.  The argument is not persuasive because for purposes of examination the language “consisting essentially of” is construed as “comprising.” Further, attorney argument does not substitute for an indication in the specification or the claims of what the basis and novel characteristic of the invention are.  See MPEP 2111.03 (“For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.”)   
See Reply at page 6-8.   However, argue fails to address that where Curtis may fail to teach, the secondary reference cure the deficiency in teaching.   With respect to the application of the secondary references, Applicant apparently suggests that there’s no reason to combine the references or that there would be no reasonable expectation of success in so doing.  See Reply at pages 8-9 (“there is no reason to believe,” “[i]t simply cannot be said,”  “[t]here is no basis for concluding.”)  However, the argument in this regard is not persuasive.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Also, obviousness does not require absolute predictability. 
Regarding claims 30-36, Applicant argues that because claim 30 recites the transitional phase “consisting of” “the formulation of the cited reference or references cannot contain anything but the components of the claimed invention.”   Reply at page 10.  The argument is not persuasive.  It is tantamount to asserting that a claim that uses the transitional phrase “consisting of” and can only be found unpatentable by an anticipatory reference.   To the contrary, “in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).   Also, as the case is here,  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  This would include reaching a claim the recites the transitional language “consisting of.”
Applicant also suggests that rejections based on Tabaac are improperly based on hindsight, and bases this speculation on that fact that fourth reference is used.  See Reply at page 11.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Further, in response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 25, 26 and 32-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe certain types of materials and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 19-22, 30 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U.S. Patent No. 7,754,770) in view of Behrends et al. (U.S. Patent No. 6,258,370) and Dodd et al. (U.S. Patent No. 6,344,218).
	Claim 17, Curtis teaches an antimicrobial composition comprising “from approximately 001% to approximately 2.0% by weight. In another embodiment, the concentration of antimicrobial agent is approximately 0.1 to approximately 0.13% by weight” (current claims 24 and 30).    Col. 2, lines 44-47.    Curtis also teaches a foaming agent “is from approximately 0.01% to approximately 2.0% by weight.”   Col. 3, lines 13-14.  The foaming agent may be a combination of foaming agents.  See col. 3, line 10.  This reads on a “0.1 to 0.3 percent by weight of the solution of a first surfactant and a second surfactant, the first surfactant having a foaming effect.”  The composition may also have one or more emollients from which may be selected various glycerin compounds.  See col. 3, lines 32-51.  “In one embodiment, the concentration of emollient is from approximately 0.01 % to approximately 2.0% by weight.”  Col. 3, lines 62-63.  

	Behrends et al. discloses an antimicrobial composition suitable for application to skin (Abstract, compositions for disinfecting the skin, hands; Col. 1, Lns. 16-24, application of the disinfectant) comprising a UV-detectable additive (Col. 1, Lns. 46-54, compositions which contain at least one optical brightener...Optical brighteners are compounds which are caused to fluoresce in the visible wavelength range by ultraviolet radiation). In this case, Behrends teaches FDA approved optical brighteners, such as Blankophor VPSP 20006 from Bayer, and the optical brighteners are used for brightening wool which is comparable to human skin (Col. 1, Ln.56 -Col. 2, Ln. 13).
	Neither Curtis and Behrends expressly teach the use of a preservative or a pH of between 5.0 to 7.0.  
Dodd teaches comprising a preservative including dehydroacetic acid from about 0.005% to about 0.2% and benzyl alcohol  from about 0.1% to about 0.5% by weigh of the usage composition (current claims, 28 and 35).  See col. 24, lines 4-29.  Dodd teaches wherein the pH is about 5.5 (current claims 29 and 36).  (Col. 6, Lns. 22-24, pH of the solution is adjusted to less than about 7, more preferably less than about 6)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the teachings of Curtis, Behrends et al. and Dodd et al.  and arrive at the instant claims.   In this instant, one of ordinary skill in the art would fine motivation to combine and would have a reasonable expectation of success in combining the references because the references teach compositions useful for skin cleansing and sanitizing.   In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (“It is prima facie 
	Regarding claims 25 and 33, Curtis teaches Nobac, which presumable is Nobac BZK NF 50 percent benzalkonium chloride.  See e.g. Example 2. 

Claims 18, 24, 27-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curtis (U.S. Patent No. 7,754,770) in view of Behrends et al. (U.S. Patent No. 6,258,370) and Dodd et al. (U.S. Patent No. 6,344,218) as applied to claims 17, 19-22, 30 and 36  above, and further in view of Tabaac.
	Teachings of Curtis, Behrends et al. and Dodd et al. are discussed above. Additionally, Behrends discloses the hand sanitizer wherein the UV-detectable additive (Col. 1, Lns. 46-54, compositions which contain at least one optical brightener...Optical brighteners are compounds which are caused to fluoresce in the visible wavelength range by ultraviolet radiation), and comprises from about 0.003 to about 0.010 percent by weight (Col. 2, Lns. 44-45, brighteners are typically used in an amount of from 0.0001 to 3% by weight), but fails to explicitly disclose UV-detectable additive is selected from D&C Green 8, D&C Red 22, and D&C Red 28. 
Tabaac is in the field of human hand skin sanitizing compositions and assurance of cleansing with a light source (Abstract) and teaches UV-detectable additive is selected from 
 It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify Curtis, Behrends et al and Dodd et al., with the teaching of Tabaac to detail UV-detectable additive is selected from D&C Green 8, and D&C Red 28. The motivation for doing so would have been to choose the correct UV-detectable additive dye (Tabaac, Para. [0007]) and thereby visualize cleansing and sanitization (Tabaac, Para. [0005]).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
/ROBERT S CABRAL/Primary Examiner, Art Unit 1618